Citation Nr: 1643905	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The May 2010 rating decision granted service connection for PTSD with depression, with a rating of 30 percent, from November 19, 2009, forward.  The June 2010 rating decision readjudicated the assigned rating in light of new evidence but ultimately continued the previously assigned rating of 30 percent.  The Veteran appealed the assigned rating in a January 2011 notice of disagreement.  Thereafter, a September 2013 rating decision granted a higher rating of 50 percent as well as an earlier effective date of May 27, 2009, for PTSD with depression.  This was not a full grant of the benefit sought; therefore, the appeal continues.

In December 2013, the Veteran also appealed the RO's decision to assign an initial noncompensable rating for bilateral hearing loss.  See September 2013 rating decision.  This issue was certified to the Board in August 2016.  The Veteran, however, has requested a Board hearing with regard to this issue.  Such hearing has not been conducted.  As such, the Board cannot accept jurisdiction over the issue of a higher initial rating for bilateral hearing loss at this time.  This issue, however, will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran testified before the Board at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted new medical evidence.  He has waived initial review of it by the RO.

At the March 2016 Board hearing, the Veteran asserted that his PTSD results in an inability to function in a social occupational setting.  He specifically alluded to issues with authority (distrust of management) that have negatively affected his employment.  He also stated that he has not worked since 2007 or 2008.  These statements have raised a claim of entitlement to a TDIU.  The TDIU claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  The Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD, during the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his initial service connection claim, to include information about how VA determines the disability rating and effective date, in July and October 2009, prior to the initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA psychiatric examinations in October 2009, May 2010, and August 2013.  The Veteran has argued that the August 2013 VA examination did not adequately portray the current severity of the condition.  See March 2016 Board hearing transcript.  In support of this contention, he submitted a March 2013 private examination report.  The March 2016 private examiner echoed the findings of the August 2013, but reached a slightly different interpretation.  This new evidence, viewed in conjunction with other evidence of record, provides a thorough view of the disability picture at issue and is adequate for rating purposes.  As explained below, the evidence of record is found to support the next-higher rating, to include TDIU.  As such, further development would only serve to delay adjudication.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

In this case, the Veteran is service-connected for PTSD with depression, rated as 50 percent disabling for the entire appeal period, which dates back to the initial May 2009 claim of service connection for an acquired psychiatric disorder.

An October 2009 VA examination reflects that the Veteran lived alone, had been married twice, had seven children (with whom he maintained relationships), and had not had a steady relationship since his last divorce 4-5 years earlier.  Socially, he reported not having many friends and having only one close friend, who had moved out-of-state.  He denied any hobbies, but talked about working on a physics project.  He alluded to having a company for 14 years and having had investors in his company.  He was unemployed and had last worked in October 2008.  At the time, he had been selling furniture for 15 months and had a conflict with his boss with regard to time off.  Prior to that, he sold mortgages for one year.  He stated that his longest job had been at an electronics company for three and half years.  Regarding his psychiatric history, the Veteran reported symptoms of depression, detachment from other people, sleep difficulties, and an exaggerated startle response.  On mental examination, there were no signs of major psychopathology, but his attention and concentration were mildly disrupted and memory was moderately disrupted.

Upon VA examination in May 2010, the Veteran reported the following PTSD symptoms: daily intrusive recollections of Vietnam, nightmares of Vietnam four to five times a month on average, avoidance of reminders of Vietnam, hypervigilance, startle response difficulties, anger problems (occasionally directed at his 13-year-old son), lack of interest in pleasurable activities, severe sleep disturbances, and concentration problems.  He also reported chronic symptoms of depression, including chronic dysphoric mood with feeling of worthlessness and hopelessness, low motivation, low energy levels, low appetite, and chronic sleep disturbance.  With respect to occupational functioning, the Veteran stated that he formed a company and performed particle physics research between 1994 and 2004.  Prior to that, he sold computers, vacuum cleaners, furniture, cars, and other items to make a living.  He indicated that he lost at least three of his jobs due to problems with his supervisor.  He stated that it was now difficult to find a job.  As for his relationship with his children, he indicated that he had a good relationship with them.  The examiner characterized the Veteran's social and occupational impairment as moderate, due to symptoms such as increased arousal and low motivation to engage in social activities.  Nevertheless, his global emotional impairment due to the combination of PTSD and depression symptoms was described as moderate to severe.

The August 2013 VA examination (in Virtual VA) reflects symptoms that are consistent with the May 2010 VA examination.  The examiner noted reports of intrusive and negative thoughts and memories, initial and middle insomnia, exaggerated startle response, mild problems with memory, emotional numbing, dysphoric mood, thoughts of death, and feelings of helplessness, hopelessness, and worthlessness.  The examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A March 2016 private examination report reiterates the diagnoses of PTSD and major depressive disorder. The examiner opined that, based on the Veteran's symptoms and low level of functioning, the latter appear to meet the criteria for total occupational and social impairment.  In this regard, the examiner noted that the Veteran's thought processes appear to be disturbed, and that he reported having no friends, persistent suicidal ideation, and increasing reality distortions.  Finally, the examiner indicated that, in the Veteran's current condition, any type of competitive employment appears to be severely compromised.

At the March 2016 Board hearing, the Veteran testified that he lives in a constant state of grief and sadness, has sleep problems (sometimes manifested as hypersomnolence), and has no friends.  He indicated that it is difficult for him to establish any kind of relationship.  His closest relationship is with his 13-year-old son, whom he sees on weekends.  He has seven children but is close with only two or three of them.  He stated that he lives alone and is unable to keep his apartment clean.  He reported anxiety, nightmares, intrusive memories, an exaggerated startle response, and hypervigilance.  He stated that he suffers on a daily basis and there are days in which he howls with grief.  He reported thinking about suicide on a regular basis.  He also reported frequent feelings of regret and hopelessness, as well as issues with authority (distrust of management) that have negatively affected his employment.  He asserted that his PTSD results in an inability to function in a social occupational setting.  He reported last working in 2007 or 2008.

Also of record are treatment reports from the Veteran Center, which indicate symptoms including nightmares and anxiety.  These reports made reference to a previous job from which he had been fired.  Details were not provided. 

The Board finds that, on balance, the evidence of record supports a 70 percent evaluation throughout the rating period on appeal.  Resolving doubt in favor of the Veteran, the evidence shows occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran's PTSD symptoms have resulted in difficulty in adapting to a work environment in which he is supervised.  Socially, he had no friends or hobbies, and has a close relationship with only one or two of his children.  The evidence also shows a disturbed thought process, reports of persistent suicidal ideation, and increasing reality distortions.

The Board, however, finds that the record is against a finding of total impairment.  In this regard, the Board notes that the Veteran appears to have a close relationship with his 13-year-old son.  He also had a friendship, though that individual had moved to Hawaii.  Also, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially and occupationally.  As such, the record is against a finding of total impairment.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 70 percent rating, and no higher, is warranted for the Veteran's PTSD during the entire appeal period.  

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, and prior to this decision, service connection was in effect for PTSD, rated as 50 percent disabling since May 27, 2009; diabetes mellitus type 2, rated as 10 percent disabling prior to October 19, 2009, and as 20 percent disabling from that date forward; and bilateral hearing loss, rated as noncompensable since May 27, 2009.  As stated above, the Board has assigned a 70 percent rating for PTSD.  As such, throughout the rating period on appeal his current ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a) and he meets the criteria for consideration for entitlement to TDIU on a schedular basis.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran, through his representative, has asserted that his PTSD renders him unemployable.  See March 2016 Board hearing transcript at 9.  He submitted a March 2016 private examination report, stating the opinion that the Veteran's capacity to engage in competitive employment is severely limited.
 
The evidence of record shows that the Veteran has a two-year college education, last worked in 2008, and has a long history of short-term jobs, mostly in sales, the longest lasting three and a half years, with some ending as a result of personality conflicts with management.  The Veteran has also reported work on a physics research projects, including having formed a company for this purpose, but there is no indication that this work has resulted in any form of economic benefit or is commercially viable.  Rather, these reports appear to be consistent with the March 2013 private examiner's statement that the Veteran's exhibits reality distortions. 

After having reviewed the record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or following substantially gainful employment.  The evidence shows that the Veteran has difficulty in adapting to a work environment due to his PTSD symptoms, which result in a distrust of management and authority figures.  These symptoms contributed to his irregular work history prior to 2008 and to his inability to find work since 2008.  Furthermore, the Veteran now finds himself in a position in which his skills have become outdated, as he has been out of the workforce.  See August 2013 VA examination report.  To the extent that the Veteran is able to work in a low supervision environment, there is no indication of which type of work that would involve, given his work history.  As stated, the Veteran has mostly worked in sales, a line of work with a strong social component and reporting requirements. 

In sum, resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

A rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


